C. A. 2d Cir. Certiorari in Nos. 93-1408 and 93-1414 granted. Certiorari in No. 93-1415 granted limited to Question 1 presented by the petition. Cases consolidated and a total of one hour allotted for oral argument. *921Briefs of petitioners are to be filed with the Clerk and served upon opposing counsel on or before 8 p.m., Wednesday, November 16, 1994. Briefs of respondents are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 13, 1994. Reply briefs, if any, are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, December 29, 1994. This Court’s Rule 29.2 does not apply.